UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSIUS HOLDINGS, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 2086 20-2745790 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Jan Norelid, CFO 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Roger L.
